

115 HR 3256 IH: Reliable Investment in Vital Energy Reauthorization Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3256IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. McKinley (for himself, Mr. Newhouse, Ms. DeGette, Mr. Tonko, Mr. Collins of New York, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Policy Act of 2005 to extend the eligibility for certain hydroelectric
			 production and efficiency incentives.
	
 1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act of 2017 or the RIVER Act of 2017. 2.Hydroelectric production and efficiency incentives (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C.15881) is amended—
 (1)in subsection (c), by striking 10 and inserting 20; (2)in subsection (f), by striking 20 and inserting 30; and
 (3)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027. (b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027.
			